DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 34-37, 39-57 and 59 are currently pending and being examined.

Claim Objections
2.	Claims 45 and 46 are objected to because of the following informalities:  Claim 45 recites: “…wherein the nucleic acid encoding the immunoglobulin light chain having the amino acid sequence of SEQ ID NO:2 comprising the nucleotide sequence of SEQ ID NO:1. The word “comprising” should be comprises. Claim 46 has the same issue. Appropriate correction is required.

3.	Claim 49 is objected to because of the following informalities:  Claim 49 recites: “…selected from the group consisting of the antibody or the antigen-binding fragment thereof of claim 34.” The claim recites improper language referencing the group and should recite: “…selected from the group consisting of the antibody and the antigen-binding fragment thereof of claim 34.”


Specification/ Drawings
4.	The drawing and specification are objected to. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.8821 (a)(1) and (a)(2).  Specifically, there are no SEQ ID NOs identified with the sequences disclosed in Figures 1F, 1G, 9, and 10. 37 CFR 1.821(d) requires that a reference to a particular sequence identifier (i.e., SEQ ID NO:#) be made in the specification and claims wherever a reference is made to that sequence (See MPEP 2422.02). Applicants may obviate this objection by amending the Brief Description of the Drawings or the Drawings to identify the sequences. 
If Applicants choose to amend the Drawings: any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 





Claim Rejections - 35 USC § 112 and
Specification

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	The specification is objected to AND claims 34-37, 39-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to 
 provide an adequate written description of the invention and failing to provide an enabling disclosure, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from a written description (e.g. sequenced);  or (3) deposited.
The invention appears to employ novel biological materials, hybridoma clone HL2401 used to produce an antibody and antigen binding fragments thereof, and nucleic acids encoding the antibody heavy or light chains.  Although the specification discloses sequencing the heavy and light chains of a monoclonal antibody produced by hybridoma HL2401, the hybridoma itself is required for the claimed methods for antibody production and is essential material. It is known that hybridomas can produce 
Since the biological material (hybridoma) is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological material is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit of the biological material.  The specification does not disclose a repeatable process to obtain the biological material and it is not apparent if the biological material is readily available to the public.  There is no deposit of the hybridoma and there is no indication in the specification as to the public availability of the hybridoma in order to produce the antibody or its variants.  If a deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If a deposit is not made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809, Applicant may provide assurance of compliance by an 
 
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of the deposit will be made (see 37 C.F.R. 1.807); and
(e) the deposit will be replaced if it should ever become inviable.

Examiner Suggestion: Applicants may either: (1) satisfy the deposit requirement; or (2) amend the claims to recite the SEQ ID NOs of at least (i) the six CDRs of the antibody, (ii) both the heavy and light chain variable domains, or (iii) both heavy and light chains. Given there are no exemplary “variant” sequences of antibody provided by the specification, for written description purposes, Applicants are cautioned against claiming “variants” that there are no representative or insufficient representative examples of.

6.	Conclusion: Claims 53-57 and 59 are allowed. Claims 45, 46, and 49 are objected to. Claims 34-37, 39-52 are rejected. The closest prior art made of record but 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Laura B Goddard/Primary Examiner, Art Unit 1642